 Case 1:19-cv-00529-MN Document 43 Filed 11/04/20 Page 1 of 7 PageID #: 672




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 MIXING & MASS TRANSFER                       )
 TECHNOLOGIES, LLC,                           )
                                              )
                      Plaintiff,              )
                                              )
        v.                                    )   C.A. No. 19-529 (MN)
                                              )
 SPX CORPORATION, SPX FLOW, INC.,             )
 SPX FLOW US, LLC, and DOES I                 )
 THROUGH X,                                   )
                                              )
                      Defendants.             )

                                   MEMORANDUM OPINION


Stacey A. Scrivani, STEVENS & LEE, P.C., Wilmington, DE; Jeffrey D. Bukowski, STEVENS & LEE,
P.C., Reading, PA; John W. Goldschmidt, Jr., KENT FRANCHISE LAW GROUP LLP, King of Prussia,
PA – Attorneys for Plaintiff


John W. Shaw, SHAW KELLER LLP, Wilmington, DE; Kenneth Sheehan, William DeVinney,
BAKERHOSTELTER LLP, Washington, DC – Attorneys for Defendants




November 4, 2020
Wilmington, DE
     Case 1:19-cv-00529-MN Document 43 Filed 11/04/20 Page 2 of 7 PageID #: 673




NOREIKA, U.S. DISTRICT JUDGE

         Presently before the Court is the motion of Defendants SPX Corporation, SPX Flow, Inc.

and SPX Flow US, LLC (collectively, “Defendants” or “SPX”) seeking attorneys’ fees. (D.I. 32).

Defendants seek fees pursuant to a settlement agreement previously entered between Plaintiff

Mixing and Mass Transfer Technologies, LLC (“Plaintiff” or “MMT”) and Defendant SPX

Corporation. (D.I. 33, Ex. 1 (referred to as “the Settlement Agreement”)). 1 Defendants also ask

the Court to declare this case exceptional under 35 U.S.C. § 285 and to award attorneys’ fees based

upon that finding. The motion has been fully briefed. (See D.I. 33, 35, 36, 41 & 42). 2 For the

reasons set forth below, Defendants’ motion is DENIED.

I.       BACKGROUND

         A.     Settlement of the Earlier Litigation

         Between 2005 and 2007, Plaintiff and Lightnin, Inc., a division of SPX Corporation, were

involved in litigation in the Middle District of Pennsylvania. See generally Mixing and Mass

Transfer Techs., LLC v. Lightnin, Inc., C.A. No. 05-15-19 (M.D. Pa.). The litigation was resolved

by the Settlement Agreement in 2007 between Plaintiff and SPX Corporation. (D.I. 33, Ex. 1).

The Settlement Agreement contained a “General Waiver And Release” of claims that released:

                any and all claims . . . which any of the MMT Parties has asserted,
                could have asserted, or could assert as of the effective date of this
                Agreement, specifically including, but not limited to, all matters
                raised in the Lawsuit or any other matter involving, e.g., intellectual
                property, proprietary rights, or other rights.




1
         The agreement also included John R. McWhirter, Ph.D. who was affiliated with Plaintiff.
2
         Plaintiff also filed a motion for leave to file a surreply to address cases that Defendants
         cited for the first time in their reply brief. (D.I. 39 (proposed surreply attached as
         Exhibit A)). Defendants opposed the motion. (D.I. 40). The Court will grant the motion
         and has considered the surreply in connection with the motion for attorneys’ fees.


                                                  1
  Case 1:19-cv-00529-MN Document 43 Filed 11/04/20 Page 3 of 7 PageID #: 674




       The release also covered “any claims concerning SPX impeller design relative to the

Lawsuit” such as “any current or future claims concerning the A200, A240, A245, R330, R335

impellers” and any claims relating to “U.S. Patent Nos. 6,808,306, 6,896,246, 6,986,507,

6,997,444, 7,114,844.” (Id.) It also included “any claims concerning the SPX Parties’ future

activities with respect to technology of which the MMT Parties knew or could have known from

provided information or publicly available information.” (Id.).

       The Settlement Agreement also provided that “[i]n the event that any Party breaches any

term of this Agreement and any other party is required to institute legal proceedings to enforce the

Agreement, the prevailing party shall be entitled to recover its attorneys’ fees and costs incurred

in successfully enforcing its rights under the Agreement.” (D.I. 33, Ex. 1 ¶ 13.1).

       B.      Current Litigation

       On March 18, 2019, Plaintiff filed its Complaint in this action asserting: (1) infringement

of U.S. Patent No. 6,877,959 (“the ’959 Patent”); (2) unfair competition under the Lanham Act;

(3) false advertising under the Lanham Act; (4) unfair competition under common law;

(5) declaratory judgment to invalidate SPX’s U.S. Patent No. 7,114,844 (“the ’844 Patent”); and

(6) unjust enrichment. (D.I. 1). On April 9, 2019, Defendants filed a motion to dismiss all of

Plaintiff’s claims under Rule 12(b)(6) for failure to state a claim. (D.I. 12). The motion was based

on the Settlement Agreement, which Defendants asserted released all of Plaintiff’s claims against

Defendants. (See D.I. 12 & 14.) Plaintiff disagreed. (D.I. 17).

       On January 17, 2020, the Court heard oral argument on Defendants’ motion to dismiss. At

the end of the argument, the Court granted-in-part and denied-in-part Defendants’ motion.

(See D.I. 35-2, Tr. at 24-27). More specifically and based on the Settlement Agreement, the Court

dismissed counts 1 and 5 of Plaintiff’s Complaint alleging infringement of the ’959 Patent (count




                                                 2
    Case 1:19-cv-00529-MN Document 43 Filed 11/04/20 Page 4 of 7 PageID #: 675




1) and seeking a declaratory judgment of invalidity for the ’844 Patent (count 5). 3 The Court did

not dismiss the remaining four counts. The Court also denied Defendants’ request at the end of its

motion papers seeking attorneys’ fees based on the fee-shifting provision of the parties’ prior

settlement agreement.      Thereafter, on January 30, 2020, before Defendants answered the

Complaint, Plaintiff voluntarily dismissed this action without prejudice pursuant to Federal Rule

Civil Procedure 41(a)(1)(A)(i). (See D.I. 30). Two weeks later, Defendants filed this motion for

attorneys’ fees. (See D.I. 32).

II.     LEGAL STANDARD

        A party may recover attorneys’ fees “where a statute or contractual provision expressly

provides for attorneys’ fees.” Chase Manhattan Bank v. Iridium Africa Corp., 474 F. Supp. 2d

613, 617 (D. Del. 2007).

        Section 285 of the Patent Act provides that a “court in exceptional cases may award

reasonable attorney fees to the prevailing party.” 35 U.S.C. § 285. An exceptional case within the

meaning of the statute is “one that stands out from others with respect to the substantive strength

of a party’s litigating position (considering both the governing law and the facts of the case) or the

unreasonable manner in which the case was litigated.” Octane Fitness, LLC v. ICON Health &

Fitness, Inc., 572 U.S. 545, 554 (2014). Whether a case is exceptional is a question committed to

the Court’s discretion, and the Court must consider the totality of the circumstances in reaching its

conclusion. Id. In assessing the totality of the circumstances, the Court may consider, inter alia,

“frivolousness, motivation, objective unreasonableness (both in the factual and legal components

of the case) and the need in particular circumstances to advance considerations of compensation




3
        The Court dismissed the claims without prejudice based on the arguments and the available
        record.


                                                  3
    Case 1:19-cv-00529-MN Document 43 Filed 11/04/20 Page 5 of 7 PageID #: 676




and deterrence.” Id. at 554 n.6. A party seeking attorneys’ fees must show the case is exceptional

by a preponderance of the evidence. Id. at 557-58. The Court may award attorneys’ fees in “the

rare case in which a party’s unreasonable conduct – while not necessarily independently

sanctionable – is nonetheless so ‘exceptional’ as to justify an award of fees.” Id. at 555.

III.    DISCUSSION

        Defendants argue that attorneys’ fees should be awarded on two grounds:               (1) the

Settlement Agreement and (2) the purportedly exceptional nature of this case. (See, e.g., D.I. 33

at 4-8). Both requests require Defendants to be a “prevailing party.” Thus, the Court will first

address whether Defendants are a prevailing party.

        Neither party argues that “prevailing party” has a special definition pursuant to the

contract. 4 As the Supreme Court has explained, “the touchstone of the prevailing party inquiry

must be the material alteration of the legal relationship of the parties.” CRST Van Expedited, Inc.

v. E.E.O.C., 136 S. Ct. 1642, 1646 (2016) (internal quotation marks and citation omitted); see also

Raniere v. Microsoft Corp., 887 F.3d 1298, 1306 (Fed. Cir. 2018) (“We hold CRST applies to our

analysis of prevailing-party status under § 285, and that defendants need not prevail on the merits

to be classified as a ‘prevailing party.’”). The Supreme Court further noted that the change in the

parties’ legal relationship “must be marked by judicial imprimatur.” CRST, 136 S. Ct. at 1646.




4
        In its opening brief, Defendants cite to a footnote in Heard v. St. Luke’s Hospital, No. 08-
        5494, 2010 WL 2569233, at *1 (E.D. Pa. June 21, 2010), regarding the Court’s dismissal
        of claims and to Koppel v. Case, No. GD03-024486, 2007 WL 5160526 (Pa. Com. Pl. Nov.
        20, 2007), which addressed sanctions under Pennsylvania Rule of Civil Procedure 1042.7
        (for improper certification in a medical malpractice claim) – a rule not at issue here – in
        the section seeking contractual fees. (D.I. 33 at 3). Defendants relied on several Federal
        Circuit cases in the exceptional-case section. (D.I. 33 at 7). In its reply, Defendants treat
        the prevailing-party inquiry as a single issue underlying both bases for its fees request –
        i.e., Defendants do not make a distinction between what constitutes a prevailing party for
        its contract-based request and its § 285 request. (D.I. 36 at 3-5).


                                                 4
  Case 1:19-cv-00529-MN Document 43 Filed 11/04/20 Page 6 of 7 PageID #: 677




Plaintiff disputes that Defendants are a prevailing party here because the Court dismissed two of

the six counts of its complaint without prejudice and Plaintiff thereafter voluntarily dismissed the

remaining counts, also without prejudice. Defendants argue that they are the prevailing party

because they “prevented [Plaintiff’s] attempts to alter the legal relationship between the parties.”

       Defendants rely on Keith Manufacturing Co. v. Butterfield, 955 F.3d 936 (Fed. Cir. 2020).

In Keith Manufacturing, the Federal Circuit found that a stipulated dismissal with prejudice and

entered by the court constitutes a “judgment” for purposes of a motion for attorneys’ fees under

Federal Rule of Civil Procedure 54, rejecting the argument that an appealable judgment is a

predicate for a motion for attorneys’ fees under Rule 54(d). See Keith Mfg., 955 F.3d at 939-40.

Although as this Court has previously noted, the Keith Manufacturing opinion does not use the

term “prevailing party,” the Federal Circuit’s reasoning supports a conclusion that voluntary

dismissals with prejudice can confer prevailing-party status for purposes of attorneys’ fees. See

Internet Media Interactive Corp. v. Shopify Inc., No. CV 20-416 (MN), 2020 WL 6196292, at *2

(D. Del. Oct. 22, 2020).

       Here, however, this Court’s dismissal of counts 1 and 5 and Plaintiff’s voluntary dismissal

were without prejudice. The Federal Circuit, in its recent decision in O.F. Mossberg & Sons, Inc.

v. Timney Triggers, LLC, 955 F.3d 990 (Fed. Cir. 2020), addressed a similar situation. In

Mossberg, the plaintiff had voluntarily dismissed the action without prejudice and the Federal

Circuit found that such a dismissal was not a “final court order” sufficient to confer prevailing-

party status. See O.F. Mossberg & Sons, 955 F.3d at 991 & 993. Indeed, a voluntary dismissal

without prejudice would not materially alter the legal relationship of the parties. Nor would this




                                                 5
    Case 1:19-cv-00529-MN Document 43 Filed 11/04/20 Page 7 of 7 PageID #: 678




Court’s dismissal without prejudice. 5 Neither dismissal would prevent Plaintiff from reasserting

those same claims against Defendants in another action. Thus, in the Court’s view, this is not the

type of “material alteration of the legal relationship of the parties” that is the touchstone of the

prevailing-party inquiry. CRST, 136 S. Ct. at 1646.

        Having determined that Defendants are not a prevailing party such that attorneys’ fees may

be available, the Court does not address whether fees would otherwise have been appropriate under

the Settlement Agreement or based on an exceptional-case finding under § 285.

IV.     CONCLUSION

        For the reasons discussed above, the Court DENIES Defendants’ motion for attorneys’

fees. (D.I. 32). An appropriate order will follow.




5
        Here, the Court expressly left open the ability to refile claims at a later date should certain
        circumstances arise. More specifically, at the end of its ruling, the Court stated: “To the
        extent that I have granted the motion, I will do so without prejudice so that if things change
        as Plaintiff suggested, its suggestion that it would have the right to assert defenses if
        Defendant asserts certain counterclaims, for example, and Plaintiff comes up with facts
        sufficient to meet a pleading standard, it may attempt to replead the dismissed counts.”
        (D.I. 35-2, Tr. at 27).


                                                  6
